DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Action is responsive to the Amendment filed December 3, 2020.
Claims 4, 8, 14, and 18 are cancelled.  Claims 1 and 11 are amended.  Claims 1-3, 5-7, 9-13, 15-17, and 19-22 are pending in the case. Claims 1 and 11 are the independent claims.
This action is final.

Applicant’s Response
In Applicant’s response dated December 3, 2020, Applicant amended the claims and provided arguments in response to the rejection of the claims under 35 USC 103 provided in the previous office action.

Response to Arguments/Amendments
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 contained in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant argues that Bradski in view of Nasiri, Shibaike, and Suzuki fails to disclose features (a) “performing a vector calculation step according to the displayed icons, wherein the vector calculation persuasive.  Therefore, the rejection provided in the previous office action is withdrawn.  However, new grounds of rejection are provided below.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 recites, on line 18, “the rest icons” when “previously undisplayed icons” was perhaps intended.
Claim 11 recites, on line 23, “the rest icons” when “previously undisplayed icons” was perhaps intended.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9-13, 15-17, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite, on lines 13-15 and 17-19, respectively, “the vector according to the positions of the second-to-last displayed icons and the last displayed icon…a vector pointing from the second-to-last displayed icon to the last displayed icon.”  The limitation “the vector” lacks antecedent basis.  In addition, it is unclear whether “the vector” which is calculated “according to the positions of the second-to-last displayed icon and the last displayed icon” is the same, or a different, vector from “a vector” which is obtained and is “pointing from the second-to-last displayed icon to the last displayed icon.”  Therefore, these limitations are indefinite.  In the interest of providing full examination on the merits, this limitation is interpreted as intending to refer to a single calculated/obtained vector.
Claims 2, 3, 5-7, 9, 10, 12, 13, 15-17, and 19-22 depend upon claims 1 and 11 and, therefore, inherit the deficiency identified above with respect to claims 1 and 11.  Therefore, these dependent claims are rejected on the same basis as is identified above with respect to claims 1 and 11.




Joint Inventors

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11, 13, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (USPPN 20160026253 A1; hereinafter Bradski) in view of Nasiri (USPPN 20090262074 Al; hereinafter Nasiri) further in view of Heics (USPPN 20160170583 A1; hereinafter Heics) further in view of Payzer et al. (USPPN 20140108981 A1; hereinafter Payzer).

As to claim 1:

Bradski teaches:

A method {see e.g. Title, Fig. 142, [0162]) for virtual reality (VR) comprising:
sensing a dragging movement of a VR controller (see Fig. 124 A-B, M and [1281 ]; controller is the user’s hands/fingers. But see also for alternative dragging movement, Figs. 85A-B and [1239]-[1240], for alternative controller see Figs. 107-109) during a period that a trigger of the VR controller is triggered (see Fig. 124 A-B, M and [1281 ]; period is after the touch-together activation gesture. In totem controller embodiment, trigger can be real or virtual button inputs on the totem as per [1091 ].);
and
displaying a plurality of icons of a tool menu (see e.g. Fig. 124B and [1281 ]-[1283], and similar features in above-referenced portions; see also [1391], opening icon based cluster UI construct 7808 as shown in Fig. 78B) by a VR displaying device (see e.g. display system 62 as shown in Fig. 4D and admitted by Applicant in Remarks dated June 27, 2019, page 11 as displaying icons 12404; see also [1390], scene set by AR system 7801) in a VR environment (see e.g. Fig. 79E and [1408]-[1409] virtual room or virtual space) corresponding to a dragging trace of the dragging movement of the VR controller (see e.g. Fig. 124M, ‘Activate menu’ and ‘Menu appears’ rows; and e.g. 

Thus it is believed that Bradski teaches the aspects of the claim as discussed above. However, even if Bradski did not teach a trigger of the VR controller is triggered within the broadest reasonable interpretation thereof, nonetheless in the same field of endeavor of motion controller user interfaces, Nasiri teaches the aspect of:

sensing a dragging movement of a VR controller during a period that a trigger of the VR controller is triggered (see Abstract, [0120] the user may press and hold the button and then execute the gesture while the button is held; Fig. 1 and [0041]; Fig. 9A and [0169])

Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the invention of Bradski with the teaching of Nasiri. One would be motivated to make such a combination by the teaching of Nasiri that doing so adds robustness to motion gesture detection and prevents detecting unconscious motions as gesture inputs (at [0120]).

Bradski in view of Nasiri further appears to at least suggests to those of skill:
wherein under a condition that motion input is stopped by stopping triggering of the VR controller before all of the icons of the tool menu are displayed (see e.g. Bradski Figs. 85A-C and [1240]-[1245]; [1269]; [1066] - where some gesture, e.g. a swipe, is used to pull out an initially displayed set of menu items, followed by scrolling or submenu selection to display different menu items. As modified by Nasiri, the controller trigger is active only during the initial pull-out gesture, since it is used to delimit that gesture. Thus, the trigger is released before the submenu or scrolling input is received. Fig. 83B gives such a menu a hub-and-spoke structure.  In addition, see e.g. Nasiri [0051], buttons 8 and 9 are motion function triggers 36, [0155], motion mode can be activated based on activation of trigger, and the exit event occurs when the trigger is released by the user, and the modification of states of the device based on motion data occurs only after the motion mode has been exited (i.e., the user can press the button to provide motion input and provide the motion input such as the swipe of Bradski, and then the user can release the button to exit the motion mode, and the motion data entered while motion mode was active continues to be used even though motion mode/input has been stopped), [0156], entering motion mode by activation of motion function trigger to allow scrolling objects on display screen based on movement of the device, and  [0157], motion trigger does not have to be held to activate motion mode of device and instead may be “clicked” i.e. activated and released immediately to place device in motion mode, and device remains in motion mode after the motion function trigger is clicked.  That is, according to the teachings of Nasiri, a motion mode may be activated by a press and release of a motion trigger/button on the device, where the device motion after the trigger is no longer pressed/activated and an amount of the displayed icons are greater than a first predetermined threshold (see the examples from Bradski as above - the predetermined threshold can be one -or two, taking into account the following language. Note also that the claim does not require the system to apply any threshold determination, but merely for the condition to actually obtain.), the rest [of the?] icons are displayed according to a vector pointed from the second-to-last displayed icon to the last displayed icon. (See Bradski e.g. Figs. 85A-B, Fig. 124B and [1242], [1269], and Nasiri [0155], [0156], and [0157] as cited above with respect to modifying states of the device based on motion data after the motion function trigger is released and the motion mode is exited, and scrolling a set of objects on the screen according to device motion even after a motion trigger/button is no longer pressed/activated. Note that scrolling a linear list involves introducing new elements “after” the second-to-last, and then last displayed element as claimed.)

Bradski in view of Nasiri does not explicitly disclose that the plurality of icons is displayed corresponding to the dragging trace of the dragging movement of the VR controller prior to detecting that triggering of the VR controller has stopped, or that the rest icons are displayed simultaneously according to the vector pointing from the second-to-last displayed icon to the last displayed icon.  However, Heics teaches that the plurality of icons is displayed corresponding to the dragging trace of the dragging movement of the VR controller prior to detecting that triggering of the VR controller has stopped (e.g. Heics [0053]-[0055], predetermined primary user input from input device including motion, etc. with touchscreen, mouse, controllers, etc.; motion of input device originating from first region of display and ending in second region of display; when received, displaying subset of elements from set of elements, i.e. menu; [0067], displaying subset of elements for as long as primary user input is sustained; [0092], Fig. 7A, user provides primary user input 812 by swiping finger from top right to bottom left region, which initiates a display of a subset of elements; [0093], Fig. 7B, elements displayed between top right and current location of finger touch input associated with primary user input, in a partially open state; [0099], primary user input may be clicking mouse and dragging; i.e. where a clicking of a mouse and dragging is analogous to a triggering and dragging movement of a VR controller prior to detecting that triggering of the VR controller has stopped, such as by releasing the clicked mouse button, as would a touch and drag input on a touch screen, prior to removing the touch from the screen; as shown in Figs. 7A-D, the plurality of icons/elements are displayed corresponding to the trace of the dragging input as it is performed).  Heics further teaches wherein under a condition that motion input is stopped by stopping triggering of the VR controller before all of the icons of the tool menu are displayed, and an amount of the displayed icons are greater than a first predetermined threshold, the rest icons are displayed simultaneously according to the vector pointing from the second-to-last displayed icon to the last displayed icon (e.g. Heics  [0094], Fig. 7C, when the predetermined primary user input passes predetermined threshold 820, display of elements is in locked open state in which 

Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the invention of Bradski modified by Nasiri, such that the user may, using a VR controller in a VR environment, cause a tool menu including a plurality of icons to be displayed using a dragging movement of the VR controller (as taught by Bradski and Heics), where the motion input of the VR controller is started and stopped by a user operation on the controller (i.e. pressing a button on the controller and moving the controller in space as taught by both Nasiri and Heics, or alternatively contacting a touchscreen on the controller, performing a dragging input, and releasing as taught by Heics), where the icons are scrolled on the screen according to the drag direction and velocity of the user’s drag input prior to detecting that the user 

Bradski in view of Nasiri, further in view of Heics does not explicitly disclose:
performing a vector calculation step according to the displayed icons, wherein the vector calculation step comprises: obtaining a position of a second-to-last displayed icon of the displayed icons of the tool menu; obtaining a position of a last displayed icon of the displayed icons of the tool menu; and calculating the vector according to the 

However, Payzer teaches:
performing a vector calculation step according to the displayed icons (e.g. [0019]-[0020], directional input to switch focus by user, broad applicability to various UI frameworks, GUI may be three dimensional; [0023], focus elements, such as menu items; [0031], displaying current focus element, such as within border, determining future navigation between elements; [0032], navigation direction; [0034], user providing directional input via virtually any device), wherein the vector calculation step comprises: 
obtaining a position of a second-to-last displayed icon of the displayed icons of the tool menu (e.g. [0035], eligible focus elements, positions relative to position of current focus element; i.e. the system obtains positions of various elements/icons, including a position of an icon adjacent to a last focused/displayed icon, such as an element/icon which was focused/displayed immediately prior to the last focused/displayed icon; [0046], upper and lower edges of previous focus element determine previous virtual shadow; i.e. where each of at least determined upper and lower edges of an immediately previous focus element are analogous to a position of a second-to-last displayed icon); 
obtaining a position of a last displayed icon of the displayed icons of the tool menu (e.g. [0031], current focus element identified visually, and acting ; and 
calculating the vector according to the positions of the second-to-last displayed icon and the last displayed icon to obtain a vector pointing from the second-to-last displayed icon to the last displayed icon (e.g. [0042], Fig. 5, applying shadow weight factor using virtual shadow 500 extending from reference side 502 of current focus element A in navigation direction 504 in order to determine eligible focus elements/direction; [0042], Fig. 7, applying history weight factor in combination with shadow weight factor, utilizing previous focus event in previous navigational direction 700 switching focus from previous focus element F to current focus element A, extending previous virtual shadow 702 from reference side of previous focus element F in previous navigation direction bound by upper edge 706 and lower edge 708 of previous focus element in order to determine eligible focus elements/direction; i.e. where a shadow extending in a navigation direction from a position of a current/last displayed focus element, further combined with a shadow extending in a .

Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the invention of Bradski modified by Nasiri, further modified by Heics such that the vector utilized for displaying the remainder of the undisplayed icons can be determined based on determining the positions of a current/last focused icon and an immediately preceding focused icon (i.e. where moving the icon into view as taught by Heics is a method of bringing the icon into focus) and determining a weighted shadow/vector in the navigation direction which incorporates shadows cast by both the preceding and current focused icons in the navigation direction (as taught by Payzer), and to display the remainder of the undisplayed icons (as taught by Heics, wherein the full menu of icons is displayed via locking open after meeting the threshold) according to the vector for determining focus/navigation direction (as taught by Payzer). One would have been motivated to make such a combination by the teachings of Payzer to provide the advantage of switching between focus elements in a user interface in a manner that preserves a user’s navigational intent (at [0017]-[0018]).

As to claim 3:
Bradski in view of Nasiri further in view of Heics further in view of Payzer teaches all the limitations of claim 1 as set out in the above rejection of claim 1. Bradski in view of Nasiri further in view of Heics further in view of Payzer further teaches:
wherein under a condition that all of the icons of the tool menu are displayed during the period that the trigger of the VR controller is triggered, the icons of the tool menu are displayed substantially along with the dragging trace of the dragging movement of the VR controller (see Bradski e.g. Figs. 85A-B, Figs. 124A-B, M. In Bradski’s disclosed embodiments, the icons are displayed along the line or arc of the user’s gesture in any case, thus including the case that those displayed in e.g. Figs. 85B, 124B are “all of the icons”).

As to claim 9:
Bradski in view of Nasiri further in view of Heics further in view of Payzer teaches all the limitations of claim 1 as set out in the above rejection of claim 1. Bradski in view of Nasiri further in view of Heics further in view of Payzer further teaches wherein the interface is an arc menu (e.g. Bradski [1239], describing Fig. 85A, UI 8512 having a generally annular layout; i.e. an arcing, or ring-shaped UI), and the method further comprises:
sensing an adjusting movement of the VR controller (see e.g. Bradski [1242], describing Fig. 85B, generally annular layout of UI 8512 in scrollable form; user gestures to cause scrolling through icons, making sweeping gesture; [1237], AR system and 
adjusting a position of the arc menu corresponding to the adjusting movement of the VR controller (see Bradski [1242], causing scrolling of icons in UI 8512, scrolling left or right).

As to claim 21:
Bradski in view of Nasiri further in view of Heics further in view of Payzer teaches all the limitations of claim 1 as set out in the above rejection of claim 1. Bradski in view of Nasiri further in view of Heics further in view of Payzer further teaches the method further comprising:
sensing a position of the VR displaying device (e.g. Bradski [0844], pose process run to determine position and orientation of wearable computing hardware; [0897], display system 6214 comprises head pose processor which calculates user head pose from image information output from capture devices and derived from gyro, compass, accelerometer data from sensor assembly; [0898], GPS for pose/positioning; [0908], display system integrated with localization system to assist with position/pose determination); and
displaying an arc menu corresponding to the position of the VR displaying device (e.g. Bradski [0873], display of virtual object 5810 triggered by user’s geospatial location as provided by GPS/position sensors; [0898], pose/positioning, rendering information local to user; [0908], position/pose determination to facilitate accurate rendering in user’s view; [0950], body centric rendering of virtual objects fixed to body, 

As to claims 11, 13, 19, and 22, they are respectively device claims corresponding to method claims 1, 3, 9, and 21 and are accordingly rejected over similar rationale, noting that Bradski in view of Nasiri further in view of Heics further in view of Payzer likewise teaches the claimed device comprising processing component(s) and memory comprising instructions (see e.g. Bradski Fig. 1 and [0173]-[0175]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski in view of Nasiri further in view of Heics further in view of Payzer as applied to their respective parent claims above, and further in view of Dickman et al. (USPN 6091409 A; hereinafter Dickman).

As to claim 2:

displaying a shortcut creating button (see Fig. 9B #84 and col 7 lines 20-38) corresponding to one of the [elements] of the tool menu (see Fig. 9B, Address text box with URL);
sensing an actuating movement of the VR controller on the shortcut creating button (see col 7 lines 22-24 - positioning mouse cursor over button 84 & clicking mouse);
in response to the actuating movement on the shortcut creating button, displaying a 3D object or an application icon corresponding to the one of the [elements] of the tool menu (see col 7 lines 20-38, Fig. 9D #94) in a VR space (see Fig. 9D and col 7 lines 20-38 - Favorites folder 92 on virtual desktop 50), wherein the 3D object or the application icon is moved corresponding to the VR controller (see col 11 lines 2-8, col 2 lines 37-50: icon drag moves the icon; col 8 lines 19-22: drag is performed with the mouse);
sensing a pin movement of the VR controller corresponding to a place (see e.g. col 11 lines 2-9: drag & drop, drop target; col 8 lines 19-22, drag is by the mouse); and
in response to the pin movement, placing the 3D object or the application icon at the place in the VR space (see Fig. 21B and col 11 lines 2-9).

Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the invention of Bradski modified by Nasiri, Heics, and Payzer further with the shortcut button of Dickman, the references in combination rendering obvious every aspect claimed. One would have been motivated to make such a combination by the teaching of Dickman to provide improved ability to locate resources (at col 1 lines 65-66) by providing a shortcut icon corresponding to a menu, on a top level virtual workspace outside of the menu (at Fig. 4 and col 6 lines 40-46).

As to claim 12, it is a device claim corresponding to method claim 2 and is accordingly rejected over similar rationale, the rejection of its respective parent claim(s) being incorporated.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski in view of Nasiri further in view of Heics further in view of Payzer as applied to their respective parent claims above, further in view of Chiu (USPPN 20150135135 A1; hereinafter Chiu), and further in view of Yamaguchi et al. (USPPN 20040155907 A1; hereinafter Yamaguchi).

As to claim 5:
Bradski in view of Nasiri further in view of Heics further in view of Payzer teaches all the limitations of claim 1 as set out in the above rejection of claim 1. Bradski in view of one or multiple displayed icons are altered until invisible (see Bradski Fig. 88C and [1269], where about-to-disappear, scroll-exiting icons appear to be reduced in size, e.g. the one below the users pinkie finger.), as claimed. Bradski in view of Nasiri further in view of Heics further in view of Payzer omits to explicitly disclose the aspect of an amount of the displayed icons are less than or equal to a second predetermined threshold, one or multiple displayed icons are shrunk until invisible. However in the same field of endeavor of graphical user interfaces, Chiu teaches:
wherein under a condition that the trigger of the VR controller stops being triggered before all of the [user interface is] displayed (see Figs. 2, 4A-B, 5 and [0034]-[0041]: this is the case that the user’s input is released before the threshold, when only part of the interface is extended), and an amount of the displayed [user interface is] less than or equal to a second predetermined threshold (see Figs. 2, 4A-B and [0034]-[0041]: the user interface comes along with the user’s input gesture to the release point, which in one case is less than the threshold distance), one or multiple displayed [user interface elements] are [made] invisible, (see Figs. 2, 4A-4B, and [0034]-[0041]: the pulled-out user interface disappears if the threshold distance was not reached.)

Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the invention of Bradski modified by Nasiri, Heics, and Payzer further with the threshold condition of Chiu. The combination is obvious because it is merely the application of the known technique demonstrated in the 

Bradski in view of Nasiri further in view of Heics further in view of Payzer and further in view of Chiu omits to explicitly disclose the aspect of one or multiple displayed icons are shrunk until invisible.  However in the same field of endeavor of graphical user interfaces, Yamaguchi teaches:
one or multiple displayed icons are shrunk until invisible (see Fig. 6, in which icons nearing discontinuity 52 such as icons A3 and An-2 are displayed with a reduced size compared to icons further away, such as icon A0; Fig. 11, illustrating a time lapse animation of icon A moving along orbit 50 towards discontinuity 52, gradually reducing in size, and finally disappearing).

Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the invention of Bradski modified by Nasiri, Heics, Payzer, and Chiu further with the feature of shrinking icons until they are invisible of Yamaguchi (i.e. while causing the pulled-out user interface of Chiu to disappear due to not meeting the threshold, additionally causing icons of the user interface to reduce in size prior to the disappearance as taught by Yamaguchi). The combination is obvious, and one of ordinary skill would have been motivated to make it, because it is merely the application of the known technique demonstrated in the comparable invention of Yamaguchi to the base invention of Bradski modified by Nasiri, Heics, Payzer, and 

As to claim 15, it is a device claim corresponding to method claim 5 and is accordingly rejected over similar rationale, the rejection of its respective parent claim(s) being incorporated.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski in view of Nasiri further in view of Heics further in view of Payzer as applied to their respective parent claims above, and further in view of Takase et al. (USPPN 20130212530 A1; hereinafter Takase).

As to claim 6:
Bradski in view of Nasiri further in view of Heics further in view of Payzer teaches all the limitations of claim 1 as set out in the above rejection of claim 1. Bradski in view of Nasiri further in view of Heics further in view of Payzer omits to explicitly disclose the aspect of determining springback positions, as claimed. However in the same field of endeavor of graphical user interfaces, Takase teaches:
determining springback positions of the icons of the tool menu; and animating the icons of the tool menu toward the springback positions; wherein distances between original positions of the icons of the tool menu before the icons of the tool menu are animated toward the springback positions are greater than distances between the springback positions of the icons of the tool menu. (see Figs. 4-5 and [0026], describing return to reference spacing after touch release)

Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the invention of Bradski modified by Nasiri, Heics, and Payzer further with the menu springback of Takase. One would be motivated to make such a combination by the teaching of Takase that this will allow a user to immediately understand that a menu item at an end has been displayed on a screen (see [0004]).

As to claim 16, it a device claim corresponding to method claim 5 and is accordingly rejected over similar rationale, the rejection of its respective parent claim(s) being incorporated.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski in view of Nasiri further in view of Heics further in view of Payzer as applied to their respective parent claims above, and further in view of Matthews et al. (USPPN 20060123353 A1; hereinafter Matthews).

As to claim 7:

button of a shortcut action, as claimed. However in the same field of endeavor of graphical user interfaces, Matthews teaches:
displaying a button of a shortcut action corresponding to one of the icons of the tool menu, wherein the button of the shortcut action allows a user to access a feature corresponding to the one of the icons of the tool menu without opening a tool corresponding to the one of the icons of the tool menu (see e.g. Figs. 2, 4, and [0037]).

Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the invention of Bradski modified by Nasiri, Heics, and Payzer further with the shortcut action button of Matthews. One would be motivated to make such a combination by the teaching of Matthews that this will reduce user frustration and streamline user interaction and facilitate control (see [0003]-[0005]).

As to claim 17, it a device claim corresponding to method claim 5 and is accordingly rejected over similar rationale, the rejection of its respective parent claim(s) being incorporated.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski in view of Nasiri further in view of Heics further in view of Payzer as applied to their respective parent claims above, and further in view of Arcuri et al. (USPN 6278450 B1; hereinafter Arcuri).

As to claim 10:
Bradski in view of Nasiri further in view of Heics further in view of Payzer teaches all the limitations of claim 1 as set out in the above rejection of claim 1. Bradski in view of Nasiri further in view of Heics further in view of Payzer omits to explicitly disclose the aspect of item picker, as claimed. However in the same field of endeavor of graphical user interfaces, Arcuri teaches:
sensing an actuation of an add icon of the icons of the tool menu (see Fig. 2a #226 and col 7 lines 25-40 - clicking the quick customize entry point button);
displaying an item picker illustrating a plurality of items (see Fig. 2b and col 7 lines 25-40 - QC menu 240);
sensing an actuation of one of the items in the item picker (see col 9 lines 19-24 - click on a checkbox by a desired control to add to the toolbar); and
adding a shortcut of the one of the items into the tool menu to serve as a new icon (see col 10 lines 8-16, changes - e.g. addition of element - are reflected in the updated toolbar).

Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the invention of Bradski modified by Nasiri, Heics, and Payzer further with the toolbar customization of Arcuri. One would be 

As to claim 20, it is a device claim corresponding to method claim 10 and is accordingly rejected over similar rationale, the rejection of its respective parent claim(s) being incorporated.

Conclusion

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action.

For example, Barte et al. (US 20150298005 A1) teaches receiving a user input trajectory corresponding to a sequence of plurality of displayed object positions including at least the last two objects in the sequence, where a target direction is determined based on the relation of each of the last two neighboring object’s positions, and where a further object is generated with a movement vector based on the determined target direction (e.g. [0014]-[0018], Figs. 7a-e and their corresponding description; i.e. where determining a movement vector based on a target direction, where the target direction is determined based on the positions of the last two objects in a sequence appears to be analogous to calculating a vector according to positions of 

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275,277 (CCPA 1968)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached at (571)270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JEREMY L STANLEY/Examiner, Art Unit 2179